DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the amendments made to the claims where the optical agent is limited to specific formula (5), new rejections are set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claims 32 and 40 are directed to formula (5) as the renally excretable optical agent but does not explicitly name the type of compound in the body of the claims.  As per application specification paragraph [0065], cyanine dyes for use as optical agents correspond to Formula 5. 
 Claims 33 and 46 list the formula (6) as the compound of formula (5) as the renally excretable optical agent but does not explicitly name the compound in the body of the claims.  As per application specification paragraph [0067], indocyanine dyes for use as optical agents correspond to Formula 6.  
indocyanine dye is a polyhydroxylbenzoindole sulfonate falling within the class of compounds represented by Formula 6. 
As currently presented in the claims, the optical agents that are being used in the surgical procedure are not explicitly stated in the claims.  It is suggested that claims 32, 33, 39, 40, 46, and 47 be modified in view of the specification to clearly identify the name of the compounds in the body of the claims such the names of the optical agents corresponding to formula (5) and (6) are clearly identified in the claims as presented in application specification paragraphs [0065, 0067, and 0068].  
The remaining claims are rejected due to their dependence from the above rejected claims.  
Claim Objections
Claim 45 is objected to because of the following informalities:  Claim 45, line 1 states it is dependent on “claim 32”.  Perhaps claim 45 should be dependent on “claim 40” instead.  Appropriate correction is required.
Claims 41-47 are objected to because of the following informalities:  Claim 40 is a “process” claim.  Dependent claims 41-47, line 1, directed to a “method”.  It is suggested claims 41-47 be modified to “process” as well in view of the “process” language in claim 40.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-7 of U.S. Patent No. 10,137,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a process for using an optical agent such as a fluorescent agent in a surgical procedure by administering a renally excretable fluoresecent agent administered intravenously into the bloodstream of the patient where the agent may be a cyanine dye, irradiating the surgical field of the patient during .  
Claims 40-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-6 of U.S. Patent No. 9283288. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a process for using an optical agent such as a fluorescent agent in a surgical procedure by administering a renally excretable fluoresecent agent administered intravenously into the bloodstream of the patient where the agent may be a cyanine dye or indocyanine dye, irradiating the surgical field of the patient during abdominal or pelvic surgery with radiation such as visible, ultraviolet, infrared, or a combination, surgically manipulating the tissue based on the optical detection of the agent’s fluorescence in the ureter using unaided eye, or camera or CCD, or photomultiplier tube, or avalanche diode, or photodiodes and distinguishing the ureter from the surrounding tissue during surgery.  The patented claims are also directed to listing the specific fluorescing agent being used and therefore anticipates the claims in the current application.  
Relevant references of record:
Dorshow et al. (6228344): directed to measuring physiological function of a group of cells in patient’s body including renal cells by introducing an agent into the body fluid of patient or injecting a dye intravenously, measuring emission from the agent, determining physiological function based on the measurement of the emission to draw conclusions about whether any observed changes in hepatic and renal function are due to diseases (col. 11 lines 47-62).  

Mangat et al. (as previously noted) teach a process of administering a fluorescent dye to a patient, applying energy to the vessel such that the dye fluoresces, and obtaining image of the vessel [[0005, 0006] where the dye may be any non-toxic dye which fluoresces including indocyanine green and others [0026], where the dye may be administered intraveneously [0027], where the system may be used intra-operatively during transplant surgery to visualize the exposed vessel [0042] and generate images of transplanted organs emitting detectable fluorescence [0049].  
However, the references of record does not teach of a method and process of using the claimed compound formula 5 as the optical agent in a surgical procedure by administering a renally excretable compound formula 5 into the patient intravenously , irradiating the ureter of the patient’s renal system with non-ionizing radiation to excite the formula 5 compound in the patient’s urine and the cause the optical agent to fluoresce and detecting the compound formula 5 optical agent’s fluorescence in the irradiated ureter to demarcate the position of the ureter and distinguish ureter from surrounding tissue during surgical procedure such as a pelvic or abdominal surgery.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793